Morton, C. J.
The statutes require that the party appealing in civil proceedings in any municipal, police or district court in the Commonwealth shall, instead of entering into a recognizance, within twenty-four hours after the judgment appealed from, unless the time is extended by the court, file a bond with sufficient surety or sureties to the adverse party, with condition to enter and prosecute his appeal with effect, and to satisfy any judgment which may be entered against him in the Superior Court, upon said appeal, for costs. Pub. Sts. c. 154, § 52; c. 155, § 29. St. 1882, c. 95, § 1. Unless such bond is filed, no appeal can be allowed, but the municipal, police or district court retains jurisdiction of the case, and may proceed to issue execution upon its judgment. And, until the appeal is duly allowed, *465the Superior Court, sitting as an appellate court, has no jurisdiction of the cause or the subject matter.
The case before us was brought in the Central District Court of Worcester, which rendered judgment against the plaintiff. He claimed an appeal, but did not file the bond as required bylaw. The Superior Court, therefore, had no jurisdiction of the case, and might dismiss it on its own motion, or on the motion of the appellee, at any time before judgment.
In many cases, where there has been an objection to the jurisdiction, because of some irregularity or defect in the service, or some merely technical defect in the process, it has been held that a general appearance by the defendant is a waiver of such" objection. But this rule applies only in cases where the court has jurisdiction of the subject matter. Consent of parties may in a certain sense give jurisdiction of the person, but it cannot create a jurisdiction over the cause and. subject matter, which is not vested in the court by law. Brown v. Webber, 6 Cush. 560. Ashuelot Bank v. Pearson, 14 Gray, 521. McQuade v. O’Neil, 15 Gray, 52. Riley v. Lowell, 117 Mass. 76.
The provisions of law requiring a bond are not wholly for the benefit of the appellee, but partly, upon considerations of public policy, to discourage frivolous and vexatious litigation. Parties, cannot by their consent dispense with the bond, and thus, without complying with the law, devest the inferior court of its jurisdiction and transfer the case to the higher court. It follows that the Superior Court rightly dismissed the action.

Judgment affirmed.